SUPPLEMENT DATED JULY 8, 2010 TO PROSPECTUS DATED MAY 1, 1994 WRL FREEDOM SP PLUS ® Issued through WRL Series Life Account By Western Reserve Life Assurance Co. of Ohio The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus. The following sentence is deleted from the paragraph entitled “Payment of Premiums” on page 27 of your prospectus: While there is indebtedness, additional premium payments in excess of $1,000 will be treated as premium payments unless clearly marked as loan repayments. The following sentence is deleted from the paragraph entitled “Repayment of Indebtedness” on page 35 of your prospectus: While there is indebtedness, additional premium payments in excess of $1,000 will be treated as premium payments unless the Policyowner indicates that the payment should be treated as loan repayments. PLEASE
